People v Sandoval (2016 NY Slip Op 02168)





People v Sandoval


2016 NY Slip Op 02168


Decided on March 24, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 24, 2016

Mazzarelli, J.P., Manzanet-Daniels, Kapnick, Webber, JJ.


613

[*1]The People of the State of New York,	Dkt. 66016C/11 Respondent,
vRoberto Sandoval, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (William B. Carney of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Ramandeep Singh of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Michael A. Gross, J.), rendered April 19, 2012, convicting defendant, after a nonjury trial, of attempted forcible touching, sexual abuse in the third degree, attempted endangering the welfare of a child and harassment in the second degree, and sentencing him to an aggregate term of 90 days, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342 [2007]). There is no basis for
disturbing the court's credibility determinations, including its evaluation of minor inconsistencies in the testimony of the victim and arresting officer.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 24, 2016
CLERK